 454DECISIONSOF NATIONAL LABOR RELATIONS BOARDWaggener-Walker Newspapers,Inc.andDaniel B.Goldberg.Case 9-CA-2271615 December 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 18 September 1986 Administrative LawJudgeWalter J. Alprin issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the Charging Parties and theGeneral Counsel each filed briefs in response to theRespondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Waggener-Walker Newspapers, Inc., Columbia, Kentucky, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.Vyrone Alex Cravanas, Esq.,for the General Counsel.James D. Zornes, Esq.,of Columbia, Kentucky, for Re-spondent.Daniel B. Goldberg, Esq.,of Columbia, Kentucky, Charg-ing Party, for Appalachian Reserve and Defense Fundof Kentucky, Inc.DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Thiscase was tried at Columbia, Kentucky, on 29 April 1986,and briefs were timely filed by 3 June 1986. The chargewas filed on 30 December 19851 and a complaint issued6 February 1986. The ultimate issue to be determined iswhether Respondent violated Section 8(a)(1) of the Na-tional Labor Relations Act (the Act) by discharging the11 alleged discriminatees, Greg Brock, Timothy Curry,Mark Harris,Raymond Huckaby, Ricky Huckaby,1All datesare in 1985 unlessotherwise indicated.RodneyHuckaby,Godfrey Jackson, Brad Keltner,Ricky Keltner, David Pendleton, and Mike Withers on 2August because they engaged in concerted protected ac-tivity, to wit: complaining to Respondent regarding con-ditions of employment.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed on behalf of the General Counsel, Respond-ent, and Charging Party, I make the followingFINDINGS OF FACT1. JURISDICTIONWaggener-WalkerNewspapers, Inc. (Respondent)prints and publishes newspapers,magazines,and othermatter. It is stipulated and I fmd that Respondent is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.H. BACKGROUNDAs a result of matters not pertinent to this proceeding,Edward Waggener gave up operational control of Re-spondenton 1 January, and hired Richard Evans, a re-tired executive, previously employed by an unrelatedentity, to direct Respondent's operationsas general man-ager.The allegeddiscriminateeswere all employed inthe pressroom, full time or part-time, in producing theRespondent's printed material. Brenda Huckaby, formerwife of Ricky, and sister-in-law of Raymond and RodneyHuckaby, all three alleged discriminatees, had workedfor Respondent since 1974, and was job shop supervisorat the timein issue.Phyllis Curry, the mother of allegeddiscriminateeTimothy Curry, was employed by Re-spondent since 1975 and at the timein issue was vicepresident of operations and Brenda Huckaby's supervi-sor.About the middle of June, because of alleged problemswith the night-shift pressroom employees, Evans ap-pointedWayne Smith as pressroom night-shift supervi-sor. Smith, who at that time had been employedbyRe-spondent for 6 or 8 months first as a driver and then as amaintenanceman, testified that his area of primary re-sponsibilitywas the part-time"stuffer" employees whowere all high school students from 16 to 18 years of age,that he was "in charge" of the press crew as a "middle-man to go back and forth between Mr. Evans andthem.... I was down there just to-as the supervisor,tomake sure-let him know what was going on."Though Evans testified that Smith reported to Mrs.Curry, Smith testified that he reported directly to Evans,and consulted Mrs. Curry only about anything neededfor the pressroom, because she had previously handledthat fimction.Evans prepared a manual of work rules, which includ-ed the following problem-solving procedure:Step 1: See your immediate supervisor first. Heor she is the person who directs your work assign-ments and is responsible to help you in getting yourjob done. Your supervisor is in the best position tohelp you. Your supervisor will treat your problem282 NLRB No. 70 WAGGENER-WALKER NEWSPAPERS455with dignity and respect and,hus author}teastakeaction to correct your problem inmost cases.Step 2; If for ANY reason you fail to get satisfac-tion from your supervisor, or if you believe thatyou can'tdiscussthe matter with your supervisorforwhateverreason,take the problem directly tothe GeneralManager.He will help you with anymatter you take to him. While you should notexpect him to undermine your supervisor, you canexpect he will objectivelyinvestigatethe matter anddo his level best to sec a fair solution is broughtabout. Of course, the General Manager is the finalauthority responsible for administering the compa-ny's policy of treating employees fairly.Remember, this problem solving procedure isavailable for your use without fear of retaliation orretribution. It cannot function properly, however,without your participation.We cannot, settle oradjust a misunderstanding unless you tell us aboutit.We urge you not to nurse a complaintin silenceor only grouse about it with fellow employees. It isbetter to raise the problem into the open and get itsolved so thatwe can allget on with the job athand of publishing'the best papers we know how.We assure you that, your use of the problem proce-dure will never be held against you.'Evans intended the use of the pronoun "you" to refer ex-clusively to the singular, and never to the plural.He tes-tified that he "had never, had never met with a groupand that if they had a problem with their supervisor ortheirworking conditions, that I would meet them on anindividualbasis ...."All.ALLEGED UNLAWFUL LABOR PRACTICESIn addition to continuing problems with malfunction-ing airconditioning in the pressroom, conflicts arose be-tween the other employees and Smith. The pressroomemployees had apparently brought up these concernswith Curry, and as she left work at 7 or 8 p.m. on 1August a group asked her whether she,had had any suc-cess ingetting operational air conditioning or doingsomething about the conflicts, with Smith. Curry told thepressroom employees to report the next day earlier thantheir normal 4 p.m., and that she would arrange a meet-ing with Evans at which they could discuss their com-plaints.On 2 August Curry told Evans during the regular staffmeeting of the desired employee meeting. Evans re-sponded that, as noted in the quotation above, he wouldmeet with the employees singly but not as a group.When Curry reported this to the employees they askedher to point out to Evans that their complaints werecommon to all, so that they desired to all meet withEvans together.When she did so, Evans again refused,stating that it would be too much like aunion meeting.The pressroom employees'then asked Curry whether, bg-cause Evans did not want them all to come to his officetogether, he would meet with them all together in thepressroom. Again, Evans refused a joint meeting.The employees then decided to all go to Evans' officeanyway,and passingCurry's work station asked her to-join, them. "There js ,some question whether Evans, in dis-gust, fmally agreed to a jointmeeting or whether theemployees all just walked into his office but the point isirrelevant. The relevant and disputed issue is what tran-spired in Evans' office, and thereafter.Evans testified that after the 11 pressroom employeesand Curry had rushed intohis smalloffice,RaymondHuckaby said that they wanted something done withSmith, and the air conditioning fixed, "or" and Evansasked,"Or what?" and Raymond Huckaby answered,"Or we quit." Evans testified that he then said, "Well, Iguess, whatever." Raymond Huckaby then said that theywanted their paychecks, and Evans responded that theywould get them on their normal payday. RaymondHuckaby said, "Well then, we will get an attorney" andEvans responded, "Well, fine, you know there's one nextdoor and there's several uptown" and he "pointed to thedoor and they left."Evans prepared a written memorandum shortly afterthe meeting, used in the later unemployment board hear-ing, in which he stated that Raymond Huckaby had said,"We want Wayne Smith, the Supervisor, removedand the air conditioning fixed or" at that Evanssaid,"or what." Raymond Huckaby said "or wequit."At that point Evans said, "O.K., I accept,you've quit."The memorandum by Evans continues with the state-ments:In conclusion, the gentlemen walked off their jobs,quit,without notice knowing that we were prepar-ing for our busiest week of the year.Though Curry was described as being present at themeeting, Evans' memorandum concludes:After the aforedescribedmeetings[sic],RichardEvans proceeded to Phyllis Curry's office to bringher up to date on what had happened.Curry and Raymond, Ricky, and Rodney Huckabyeach testified that 'it was Ricky, not Raymond Huckabywho spoke for the group, that he said, "We just needsome air conditioners and we need something done aboutWayne Smith" and "At that point Mr. Evans interjectedand said, `I am not going -to do anything about WayneSmith and if you don't like it, there's the door, walk."'2Evans testified that after the employees left he calledEd Waggener on the intercom and told him that the em-ployees had come to his office as a group, against hiswishes, and had left the officeareabut that Evans didnot know "whether they had quit, what, they were2This was the testimonyof Curry.Raymond Huckaby testified thatRicky"told him that he had a problem with Wayne Smith and a problemwith the air conditioning and Mr. Evans just more or less stopped himright then and said he wasn'tdoing anything about Wayne and if wedidn't like it there was the door." Ricky Huckaby testified that Evanshad responded that "there wasn't nothing going to be done with WayneSmith and if we didn't like what was going on,there was the door."Rodney Huckaby testified that Evans responded that "he'd put Waynedown there for a reason and he told us that if we didn't like what wasgoing on, there was the door." 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoing,but theyhad all left the premises."3Waggenertold him not to be concerned, that Waggener had hadthat problem with the employeesoncebefore. This con-versationwas not verified by Waggener who, thoughquestioned,was unable to recall whether he had beencalled by Evans or not.Waggener did testify that he had heard a large groupgoing upstairsto the officearea,and that "After theywent upstairs, Phyllis [Curry] came back by the officeand told me that the press crew had walked out" afterEvans had not met their demands. Curry testified thatshe did not have any conversation with Waggener, thatshe saw him only as she gave him acopy ofher resigna-tion later that evening, as later discussed,and that shedid not tell him that the employees had walked out.The pressroom employees did not leave the businesspremises after leaving Evans' office,but alleging not toknow whether they had been fired, went to the press-room area. Curry testified that a few minutes after re-turning to work Evans came in and told her that thepressroom employees were "all fired, they've workedtheir last day here, they'll never work here again, I'll goup to Louisville and get some workers to replace them."She asked whether she was included,and Evans re-sponded that it was up to her, to which she replied thatshe wouldresign.Curry then went down to the press-room and told the employees who were there, or outsidethe building near their cars, that Evans had fired themand that she was resigning.She then returned to theoffice area,typed a letter of resignation,and gave copiestoWaggener and Evans.Evans' testimony, contrary to that of Curry, is thatafter speaking with Waggener he left his office. SeeingCurry,and that she was upset,he went with her to heroffice,where he commented that in relation to the press-room employees, "it doesn't make good sense thatpeople, in mass like that, over something just walk offtheir job ...." She responded that they had not, overthe years, been treated very nicely, and Evans noted hehad not been aware of that. Curry said that she felt thatshe, too, had to leave her employment, and Evans cau-tioned her to give it a lot of thought first. Evans testifiedthat he then entered the pressroom, where he observedthe pressroom employees leaving the building. He re-turned to his office, where he called a staff meeting,spoke with Waggener, and started searching for replace-ment pressroom workers.In all his testimony Evansdenies ever telling Curry that the pressroom employeeswere fired or that he would go to Louisville to find re-placements. Brenda Huckaby, however, testified that sheoverheard the conversation while she was in her office(which was separted only by a thin panel that did notextend to the ceiling) and that Evans had said that theemployees were fired and that he would replace themfrom Louisville.4aWhen Evans referred to "the premises" he meant his office and thegeneral office area ofthe plant.4Brenda Huckaby later resigned,and still later filedfor unemploymentbenefitson the grounds of having beeneffectively fired because the otherpeople she workedwith had beenterminatedThe balance of Waggener's testimony is also of inter-est.He testified that after the disputed appearance ofCurry to tell him that the pressroom employees had quit,he does not recall hearing from Evans, but waited to seewhat Evans would do and did not see Evans until about5:30 p.m.Waggener hedged on this later, testifying,"Unless he called me and confirmed what[Curry]said, Idon'trememberwhether he did or not." He also testifiedthat several of the composition employees left with thepressroom employees, though they neither quit nor werefired, and that it was a frightening situation.Joan Keltner, Respondent's comptroller, verified thatSmith was hired specifically to supervise the high schoolpart-time stuffers, and that on 2 August Evans had con-sistently held the position that he would meet with em-ployees singly but not in a group. Rebecca Pedigo, Re-spondent's director of sales, testified that Smith had beenhired to oversee conditions and that had led to an in-crease in production costs. She also confirmed Evans' re-fusal to meet with more than a single employee at a time,and that some time after the meeting Evans told her thatCurry had resigned and that the press room employeeshad "walked out." She was unable to tell whether theemployees had quit or were fired, and assumed that theyhad merely absented themselves from the plant.Additional evidence was presented by the parties con-cerning discussions of rehiring Curry and Brenda Huck-aby, and other matters, all of which I find to be irrele-vant to theissues exceptfor the fact that an exceptional-ly large and important amount of work was scheduledfor printing on the night and week of 2 August.IV. ANALYSIS AND DISCUSSIONThere can be no doubt that the questions of air condi-tioning the pressroom and the, quality of Smith's supervi-sion constitute issues of the conditions of employment,and that the joint action of the pressroom employees wasconcerted. Section 7 of the Act guarantees the rights ofemployees to engage in concerted activities for mutualaid or protection, and Section 8(a)(1) declares it to be, aprohibited unfair labor practice for an employer to inter-fere with, restrain, or coerce employees in the exercise ofthose rights. The issue of this case is simply whether theemployees voluntarily resignedwhen Respondent re-fused to consider their concerted complaint, or whetherthe employees were summarily fired for making a con-certed , complaint.This question in turn rests on thecredibility of witnesses whose testimony is mutually ex-clusive.I credit the testimony of Curry and of the Huckabys,that the pressroom employees were summarily dis-charged on making a concerted complaint. I do notcreditEvans' testimony that the employees resignedwhen he refused to hear complaints about a supervisor.In the first instance, I do not accept that Evans couldhave deceived himself into thinking that he was support-ing some concept of maintaining chain of command byrefusing to even hear complaints about Smith's activities,as he would have us believe. There is no question thatSmith was not a supervisor within any meaning of theterm. Smith certainly did not fit within that term as de- WAGGENER-WALKER NEWSPAPERS457fined by Section 2(11). Contrary to the impressionsought to be conveyed by Evans, Smith was admittedlyno more than a clerk, whose function was to report anynight-shift-misbehavior by the younger part-time employ-ees.Second, I-do not credit Evans' testimony that Wag-gener told him he previously had encountered a similarexperience with the pressroom employees walking out.Waggener did not affirm that he ever made such state-ment and, though he later amended his testimony thatthe conversation "might have" occurred earlier, first tes-tified that he had no conversation with Evans until about5:30 p.m., which I would believe was the conversation inwhich Evans finally told him that they had to get re-placement pressroom workers quickly. I believe the storyof the firstconversationwas fabricated to support thetheory that Evans had not discharged the employees butthat they had quit or walked off the job.Third, I do not credit Evans' testimony that he did nomore than accept the employees' offer to quit if some-thing were not done.His testimony is of an immediateacceptance, but because Evans was aware of the heavyand important night's and week's work that lay ahead,and even if he were not the mature, experienced execu-tive that he appears to be, he could not have been sofoolish as to help push the employees out the door with-out making some attempt to delay any, action until quiet-er times.Fourth, I believe that Evans' admitted refusal to meetwith more than a single employee at a time was, asstated to Curry, a worry that jointmeetingswere toomuch like union meetings,revealing an animus towardorganization of employees for self-protection. I believethat Evans' reaction to being forced into such a meeting,as occurred here, would and did lead him to a decisionto immediately` discharge all involved employees and re-place them from distant labor sources even though seri-ous disruption of operations would result.Finally, I do not credit Evans' testimony generally be-causeI find it contrary to other ofhis own statements.For example, his memorandum stated that Curry had tobe notified of the results of the meeting, but his testimo-ny was that she was at the meeting; and, he testifiedbefore theunemploymentboard that when the employ-ees left his office after the meeting on 2 August he stillconsidered them to be in the employment of the Compa-ny, but he testified at the hearing that the employees notonly quit but demanded immediate payment of salarybefore leaving.In reaching these findings I recognize that the testimo-ny credited is all from persons having an adverse interestin Respondent. On the other hand, all of thosewitnesseswhose testimony is not credited have an equal or greaterinterest in favor of Respondent. I also recognize that ofthe 12 individuals at the disputed meeting, other thanEvans, the General Counsel has only called 4. However,the testimony of the other eight would presumablymerely have been repetitions. Finally, I realize that nomotive was proven for Respondent to follow this courseof action, and indeed some loss can be assumed, butwhile motive proved may be an evidentiarygain,failureto prove a motive is not an evidentiary loss.CONCLUSIONS OF LAWBy discriminatorily discharging GregBrock, TimothyCurry,Mark Harris, Raymond Huckaby,Ricky Huck-aby, Rodney Huckaby,GodfreyJackson,Brad Keltner,Ricky Keltner,David Pendleton, and Mike Withers on 2August 1985, because they engaged in concerted and pro-tected activity,Waggener-Walker Newspapers,Inc. en-gaged in unfair labor practices affecting commercewithin the meaning of-Section 8(a)(1) and'Section 2(6)and (7) of the Act.THE REMEDYHaving found that the Respondent, has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act,RespondenthavingunlawfullydischargedGregBrock, Timothy Curry, Mark Harris, Raymond Huck-aby, Ricky Huckaby, Rodney Huckaby, Godfrey Jack-son, Brad Keltner, Ricky Keltner, David Pendleton, andMike Withers, I find it necessary to order it to offerthem immediate and full reinstatement to their formerjobs or, if such jobs no longer exist, to substantiallyequivalent positions without prejudice to ' their seniorityand other rights and privileges, and to make them wholefor any loss of earnings that they may have suffered byreason of the discrimination against them by'payment tothem of a sum of money equal to that which they nor-mally would have earned from the date of their dis-charge to the date of a bona fide offer of reinstatement,less net interim earnings during such period. Backpayshall be computed on a quarterly basis as prescribed in F.W. Woolworth Co.,90 NLRB 289 (1950), with interestthereon to be computed in accordance withFlorida SteelCorp.,231 NLRB 657(1977).5Moreover, consistent withthe Board's decision inSterling Sugars,261NLRB 472(1982), I shall recommend that Respondent be requiredto expunge from its records any references to the unlaw-fuldischarge of these employees, and provide writtennotice to them of such action, and inform them that Re-spondent's unlawful conduct will not be used as a basisfor future disciplinary action against them.The General Counsel has requested a visitatorialclause authorizing the Board to engage, in discoveryunder the Federal Rules of Civil Procedure. Under thecircumstances of this case, however, I find no groundsfor the imposition of such requirement.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-sSee generallyIsisPlumbingCio.,138 NLRB 716 (1962).' If no exceptions are filed as providedby Sec. 102:46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48of theRules, be adopted by theBoard and allobjections to them shallbe deemed waived for all pur-poses. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERAPPENDIXThe Respondent,Waggener-Walker Newspapers, Inc.,Columbia, Kentucky,its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Discharging or otherwise disciplining employeesfor engaging in concerted activity protected under theAct.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Greg Brock,Timothy Curry,Mark Harris,Raymond Huckaby,Ricky Huckaby, Rodney Huckaby,GodfreyJackson,Brad Keltner,Ricky Keltner, DavidPendleton,and Mike Withers immediate and full rein-statement to their former jobs or, if those jobs no longerexist,to substantially equivalent positions,without preju-dice to their seniority or any other rights or privilegespreviously.enjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result of the dis-crimination against them,in the manner set forth in theremedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at itsfacilityin Columbia,Kentucky,copiesof theattached notice marked"Appendix."7Copies ofthe notice,on forms providedby theRegional Directorfor Region 9, after being signedby theRespondent's au-thorized representative,shall beposted bythe Respond-ent immediately upon receipt and maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered,defaced,or covered'byany other material.(e)Notifythe Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.NoTIcE To EMPLOYEESPOSTED BY ORDER OP THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has`found that weviolated the NationalLaborRelations Act and has or-dered us to post and abideby thisnotice.Section7 of the Actgives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively,through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOTdischarge or otherwise discriminateagainstany of you forengaging in concerted activityprotected under the Act:WE WILL NOT inanylike or related manner interferewith,restrain, or coerce you in the exercise of the 'rightsguaranteedyou bySection7 of the Act.WE WILL offer Greg Brock,Timothy Curry, MarkHarris,Raymond Huckaby, Ricky Huckaby,RodneyHuckaby,GodfreyJackson,BradKeltner,RickyKeltner, David Pendleton,and Mike Withers immediateand full reinstatement to their former'jobs or, if theirjobs no longer exist,to substantially equivalent positionswithout prejudice to their seniority oranyother rightsor privileges previously enjoyed and WE WILL makethem wholefor anyloss of earnings and other benefitsresulting from their discharge, less any net interim earn-ings, plus interest.WE WILL notifythem that we have removed from ourfiles anyreference to their discharges and that their,dis-charges will not be used against themin any way.WAGGENER-WALKER NEWSPAPERS' If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."